UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2296



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT I. REAMER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-2626-CCB)


Submitted:   February 24, 2000              Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert I. Reamer, Appellant Pro Se. William Sears Estabrook, III,
Marion Elizabeth Erickson, Teresa Thomas Milton, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Reamer appeals from the district court’s order granting

the government’s motion for summary judgment and reducing to judg-

ment the assessed tax liability against Reamer for the tax years

1981, 1982, and 1983.   We have reviewed the record1 and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.       See United

States v. Reamer, No. CA-98-2626-CCB (D. Md. July 1, 1999).2    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     1
       In this court, Reamer seeks to present additional evidence
and arguments that were not presented to the district court. This
court cannot consider materials outside the record, see First Nat’l
Bank v. Fockler, 649 F.2d 213, 215-16 (4th Cir. 1981), and
ordinarily does not consider issues raised for the first time on
appeal. See Grossman v. Commissioner, 182 F.3d 275, 281 (4th Cir.
1999). Therefore, we decline to consider the extraneous evidence
and issues.
     2
       Although the district court’s order is marked as “filed” on
June 30, 1999, the district court’s records show that it was
entered on the docket sheet on July 1, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2